As filed with the Securities and Exchange Commission on December 3, 2008 Registration No. 333-153910 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CONNECTICUT WATER SERVICE, INC. (Exact Name of Registrant as Specified in Its Charter) Connecticut 06-0739839 (State or Other Jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) 93 West Main Street
